IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-40721
                           Summary Calendar



CURTIS LEON THOMAS, JR.,

                                          Plaintiff-Appellant,


versus

THE TEXAS DEPT. OF CORRECTIONS, ET AL,

                                          Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. C-95-CV-27
                        - - - - - - - - - -
                         December 17, 1996
Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Curtis Leon Thomas, #660149, appeals the dismissal of his

complaint as frivolous.    Assuming Thomas had a constitutional

right not to have his mail delivered to or read by another

inmate, at most, Thomas has alleged negligence in the handling of

his mail.   Negligence is not actionable under 42 U.S.C. § 1983.

Daniels v. Williams, 474 U.S. 327, 328 (1986).    The district

court did not err in dismissing Thomas’ suit on the basis that

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-40721
                                - 2 -

the due process clause is not implicated by a state official’s

negligent act causing unintended loss of or injury to life,

liberty, or property.    This appeal is frivolous.

     We caution Thomas that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Thomas is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED.    See 5th Cir. R. 42.2.

     SANCTION WARNING ISSUED.